Citation Nr: 1623086	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  11-21 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for onychomycosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to May 1982 and from September 1990 to March 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran declined the opportunity to present testimony before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an increased rating for his service-connected onychomycosis.

The Veteran's most recent VA examination occurred in April 2010.  In his July 2011 substantive appeal and, through his representative, in a May 2016 Appellate Brief, the Veteran reported a worsening of his symptoms.  A review of VA treatment records subsequent to the 2010 VA examination has noted the Veteran's consistent complaints of worsening symptoms possibly related to his service-connected onychomycosis of the feet.  As the evidence of record indicates the Veteran may be suffering from worsening symptoms of his service-connected onychomycosis, a more contemporaneous VA examination is warranted to assess the current extent and severity of this disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding treatment medical records.

2.  Following completion of the above, afford the Veteran a VA examination by an examiner with appropriate expertise to evaluate the current severity of his service-connected onychomycosis.  Based on an examination of the Veteran, review of the record, and any tests or studies deemed necessary, the examiner should describe the pertinent findings and features of the Veteran's onychomycosis in sufficient detail to allow for evaluation under all relevant rating criteria.  

Specifically, the examiner must note the percentage of both exposed areas and total body areas affected by his service-connected onychomycosis, and whether he has been prescribed any systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period, and the duration of such treatment.  The examiner should also indicate, if possible, which of the Veteran's symptoms and functional impairments or limitations are attributable to his onychomycosis.  The examiner must include a rationale for all opinions provided, citing as appropriate to medical literature and factual data.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of entitlement to an initial compensable evaluation for his onychomycosis.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




